ORDER

PER CURIAM.
Jerrold Wright, Plaintiff, appeals the judgment of the Circuit Court of St. Louis City denying his petition against the City of St. Louis (City) and the St. Louis Metropolitan Police Department for permanent relief and a declaratory judgment that City’s Ordinance No. 64712 is unconstitutional.
We have reviewed the briefs of the parties, the legal file and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no prece-dential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).